Detailed Action 
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants filed response on 12/2/2021 has been received. 
Applicants elected species ACY1, COLEC11, HSP90AA1/HSP90AB1, ITGA1/ITGB1, and THBS2 on 8/24/2021 without traverse has been received. 
Claims 2-4, 6, 8, 11-14, 16, 18-22, 24-26, 28, 30, 33-34, 37-42, 48-57 have been cancelled.
Claims 1, 5-7, 9-10, 15, 17, 23, 27, 29, 31-32, 35-36 and 43-47 are pending.
Based on the election of species (see above), claims 17, 23, 31, 35-36 are withdrawn from further consideration. 
Currently, claims 1, 5-7, 9-10, 15, 27, 29, 32, and 43-47 are under examination.
The objection on claims 5 and 9 is withdrawn because all biomarkers have been fully spelled. 
The rejection on Claim 1 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph because the term of “Table” is withdrawn due to amendment listing all the recited biomarkers. 
The rejection on Claim(s) 5-7, 9-10, 15, 27, 31-32 under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Staudt (US 20110152115) is withdrawn because Staudt teaches measuring gene expression, not the protein. 
The rejection on Claim(s) 5 under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Zannettino (US 20180135019) is withdrawn because Zannettino does not disclose species ACY1, CoLLEC11 and THBS2.
The rejection on Claim(s) 5 under 35 U.S.C. 102(a)(1) as being anticipated by Grothos (Stem Cells Development 2009 18:1253) is withdrawn because Grothos does not disclose species ACY1, CoLLEC11 and THBS2.
The rejection on Claim(s) 5 rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Pawlowski (US 20140228233) is maintained (See below).
The rejection on Claim 1-2, 9-10, 15, 27, 29, 32, 43-48 are rejected under 35 U.S.C. 103 as being unpatentable over Nikrad (US 20140303018) in view  Nishikawa (Hepatology  2014 Vol. 60, page 735A) and Tsutsui (J Clin. Gastroenterol.  2010  44:440-447) is withdrawn because both Nishikawa and Tsutsui fail to teach using CD29 (ITGB1) to detect NAFLD or NASH.
A new ground of rejection is set forth in this office action in view of the amendment.

35 USC 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 5, 7, 9, 10, 43 and 44 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Pawlowski (US 20140228233) as evidenced by Palaniyar (J. Immunology 2005 Vol. 174, page 7352).

The instant independent claims 1, 5 and 9 direct using capturing reagents, e.g. antibody or aptamer, to detect a panel of biomarkers, including ITGB1, HSP90 and collectin from blood, serum or plasma sample (see section 0017). Note, there are at least 9 types of collectins have been identified and the two most common ones are SP-A and SP-D in the lung (as shown in Palanivar; See Abstract and Introduction). 

.

Claim(s) 1, 5, 7, 9, 10, 15, 27, 32, 43 and 44 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Kim (US20160258856).

Kim teaches using antibody to detect a panel of biomarkers from blood samples including, ACY1, CD29 (ITGB1), CD49a (ITGA1), HSP90, SP-D (collectins), MBL (collectins)(See Table 8; section 093 and claim 28).

					35  USC 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 45-47 are rejected under 35 U.S.C. 103 as being unpatentable over Pawlowski as evidenced by Palaniyar in view of Nikrad (US 20140135302).

Pawlowski reference has been discussed above and Pawlowski also teaches using aptamer as a capturing agent to detect the biomarkers. However, Pawlowski does not explicitly teach using slow off-rate aptamer for detection. 

Nikrad teaches the advantages of using aptamer for detection of biomarkers, including tissue distribution, kinetics, elimination, potency, and selectivity (See section 0149-150). 
NIkrad also teach using slow off-rate aptamer for detection of biomarkers with various T1/2, such as greater than 30, 60, 90, 120, 150, 180, 210 minutes (See 026)

Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use alternative aptamer such as taught Nidrad,, i.e. slow-off rate aptamerto for detection of biomarkers set with reasonable expectation of success. 

Under KSR case law, it is now apparent "obvious to try" may be an appropriate test in more situations.  “When there is motivation to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to anticipated success, it is likely the product not of innovation but of ordinary skill and common sense”.  In that instance the fact that a combination was obvious to try might show that it was obvious under 35 USC 103.  See KSR Int'l Co v. Teleflex Inc., 127 S. Ct. 1727; 82 USPQ 1385, 1397 (2007). The problem facing those in the art was to detect a biomarkers set, and there were a number of methodologies available to do so, including antibody, mass spectrometry, slow off-rate modified aptamer.  The skilled artisan would have reason to try these methodologies with reasonable expectation that at least one would be successful.  

6.	Claim 29 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
7.	The following is an examiner’s statement of reasons for allowance: no prior art teaches or fairly suggests measuring the 4 biomarkers at the same time using capturing agents. The closest prior art is the reference of Pawlowski but Pawlowski only measured three biomarkers, i.e. . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANGHWA J CHEU whose telephone number is (571)272-0814. The examiner can normally be reached 8 am to 8 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 5712720824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/CHANGHWA J CHEU/Primary Examiner, Art Unit 1641